PER CURIAM:
The claimants seek an award in the sum of $84.69 for damages and injuries sustained when their 1976 Volkswagen Rabbit struck a pothole in the eastbound lane of Big Tyler Road in Kanawha County, West Virginia, on February 26, 1979.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must first have had either actual or constructive notice of the defect in the roadway. Since there was no proof in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.